Per Curiam.

In order to be entitled to a writ of mandamus, Leach had to establish that he possesses a clear legal right to the relief prayed for, that Schotten is under a clear legal duty to perform the requested act, and that Leach has no plain and adequate remedy at law. State ex rel. Carter v. Wilkinson (1994), 70 Ohio St.3d 65, 637 N.E.2d 1.
Leach contends in his first proposition of law that a regulation of a state correctional facility which has the effect of completely prohibiting inmates from getting married while incarcerated is not reasonably related to legitimate penological interests and is thus unconstitutional under Turner v. Safley (1987), 482 *540U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64. In his third proposition of law, Leach asserts that where an inmate and his fiancée have taken all steps within their power necessary to get married, a warden of an Ohio prison possesses a legal duty to transport the inmate to the county probate court to enable the inmate to obtain a marriage license.
R.C. 3101.05(A) provides that “[e]ach of the persons seeking a marriage license shall personally appear in the probate court within the county where either resides * * While R.C. 3101.05(A) provides for a waiver of the personal appearance requirement in cases involving “illness or other physical disability,” there is no provision for a waiver due to incarceration.
In Turner, supra, 482 U.S. at 95-99, 107 S.Ct. at 2265-2267, 96 L.Ed.2d at 83-85, the Supreme Court of the United States held that the right to marry, protected by the federal Constitution, applies to prison inmates and that a state prison regulation which almost completely banned prisoners from getting married was unconstitutional because it was “not reasonably related to legitimate penological objectives.” See, also, Annotation, Federal Constitutional Right to Marry— Supreme Court Cases (1989), 96 L.Ed.2d 716, 721-722, Section 4[c]; Hanselman v. Fiedler (E.D.Wis.1993), 822 F.Supp. 1342, 1345.
Leach claims that Schotten’s prison policy of not transporting inmates to the probate court is the legal equivalent of a regulation banning prisoners from being married, and that Turner requires the issuance of a writ of mandamus. The court of appeals, however, determined that Leach was not entitled to a writ because Turner “does not impose a duty upon a warden to either invite the clerk of court of common pleas to the institution to procure relator’s signature on a marriage license, or transport relator to the clerk to obtain a marriage license.”
At the telephonic hearing, Leach testified that the clerk of the probate court refused to send anyone to TCI to obtain Leach’s signature for the marriage license. Leach conceded that Schotten could not compel the clerk to go to the prison to obtain Leach’s signature. The clerk was neither named nor joined as a respondent in Leach’s mandamus action. Mandamus will not compel a vain act. State ex rel Snider v. Stapleton (1992), 65 Ohio St.3d 40, 42, 600 N.E.2d 240, 241. There was also no evidence that Schotten prevented the clerk from going to TCI to obtain Leach’s signature. The court of appeals properly denied Leach’s request for a writ of mandamus to compel the warden to allow the clerk to visit the prison to procure Leach’s signature on the marriage license.
As to Leach’s request for a writ of mandamus to compel Schotten to transport him to the probate court so that he could, pursuant to R.C. 3101.05(A), personally appear to sign the marriage license, Leach introduced no evidence at the hearing concerning this request. Further, to the extent that he claims that Turner mandates Schotten to transport him to the court, the federal constitutional issue *541examined in Turner need not be reached in the context of this appeal, since Leach possesses an adequate remedy at law which precludes his request for extraordinary relief by mandamus.
Leach could have raised the same contentions regarding the prison policy allegedly affecting his constitutional right to marry by filing a federal civil rights action under Section 1983, Title 42, U.S.Code, which allows state prisoners to challenge the conditions of their confinement. State ex rel. Carter v. Schotten (1994), 70 Ohio St.3d 89, 91, 637 N.E.2d 306, 309; see, also, 1 Schwartz & Kirklin, Section 1983 Litigation: Claims, Defenses, and Fees (2 Ed.1991) 619-620, Section 10.6 (claims for declaratory relief which do not implicate the fact or length of confinement may be asserted under Section 1983). In fact, Section 1983 actions have been specifically used by prisoners to challenge the constitutionality of prison regulations which allegedly impinged upon their constitutional right to marry. Hanselman, supra; Buehl v. Lehman (E.D.Pa.1992), 802 F.Supp. 1266; Landrum v. Gomez (C.A.9, 1994), 1994 WL 546213, table decision at 37 F.3d 1505. A Section 1983 action can provide declaratory, injunctive (both mandatory and prohibitive), and/or monetary relief. Schwartz & Kirklin, supra, at 830, Section 16.1. Consequently, to the extent that Leach raised federal constitutional claims, he is not entitled to a writ of mandamus because Section 1983 provided an adequate remedy in the ordinary course of law.
Although Section 1983 does not constitute an adequate remedy at law which precludes extraordinary relief where violations of state law are raised, State ex rel. Carter, supra, 70 Ohio St.3d at 92, 637 N.E.2d at 309, the only violations of state law raised by Leach in his complaint were claims based on R.C. 5120.38 and 5120.39, which refer to the duties of prison wardens and superintendents. As noted by the court of appeals, these statutes “do not create a duty to perform the acts requested by relator.” Leach’s claims on appeal are based solely on his alleged federal constitutional rights.
Based on the foregoing, the court of appeals did not err in denying the writ of mandamus. All the propositions of law raised by Leach, including his contention under his second proposition of law that the court should apply a stricter federal constitutional standard than that applied in Turner, are without merit, since even if Leach were correct in his legal argument, mandamus would still be inappropriate.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
*542Wright, J., dissents.